

Exhibit 10.2
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


Tregaron-Endurance Master Services Agreement – Amendment No. 4
This Tregaron-Endurance Services Agreement – Amendment No. 4 (“the Fourth
Amendment”) is hereby made and entered into this 19th day of April 2018 (the
“Fourth Amendment Effective Date”) by and between The Endurance International
Group, Inc. ("Endurance") and Tregaron India Holdings, LLC (“Service Provider”)
(Endurance and Service Provider may be individually referred to as a “Party” or
collectively as the “Parties”).
WHEREAS, the Parties entered into that certain Tregaron-Endurance Master
Services Agreement, dated September 25, 2013, as amended by Amendment No. 1,
dated February 7, 2014, Amendment No. 2, dated December 5, 2014, and Amendment
No. 3, dated December 18, 2017 (hereinafter collectively referred to as the
“Agreement”); and
WHEREAS, the Parties hereto desire to further amend the Agreement as set forth
herein.
NOW, THEREFORE, for good and valuable consideration of the mutual promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
1.
Unless otherwise expressly provided herein, all defined terms shall have the
meanings set forth in the Agreement.

2.
Section 5 of Amendment No. 3 shall be deleted in its entirety and replaced with
the following:

“5. Effective January 1, 2018 through the remaining Term of the Agreement,
Service Provider shall provide Endurance with a discount of [**] percent [**]%)
off the total amount of any and all invoices for the Services, other than
Engineering Services, based on pricing in effect as of September 1, 2017.”
3.
Section 6 of Amendment No. 3 shall be deleted in its entirety and replaced with
the following:

“6. Without limitation to any of the foregoing, effective March 1, 2018 through
the remaining Term of the Agreement, Service Provider shall provide Endurance
with a discount of [**] percent ([**]%) off the total amount of any and all
charges and/or invoices for Engineering Services, based on pricing in effect as
of September 1, 2017.”
4.
Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.





--------------------------------------------------------------------------------




5.
This Fourth Amendment, together with the Agreement, constitutes the entire
understanding and agreement of the Parties with respect to the subject matter of
this Fourth Amendment and supersedes any and all prior agreements, written or
oral, dealing with the subject matter of this Fourth Amendment. In the event of
a conflict between this Fourth Amendment and the Agreement, the terms of this
Amendment shall govern.

6.
Except as amended herein, all other terms and conditions of the Agreement shall
remain in full force and effect and are hereby ratified. Except as expressly
amended herein, no present or future rights, remedies, benefits or power
belonging or accruing to Parties hereto, shall be affected, prejudiced, limited
or restricted hereby.

IN WITNESS WHEREOF, the duly authorized officers or representatives of Endurance
and Service Provider have executed this Amendment as of the Fourth Amendment
Effective Date above intending legally to be bound.
THE ENDURANCE INTERNATIONAL GROUP, INC.
TREGARON INDIA HOLDINGS, LLC
 
 
By: /s/ Christine Barry                                      
By:  /s/ Vidya Ravichandran                               
Name: Christine Barry                                    
Name:  Vidya Ravichandran                               
Title: Chief Services Officer                         
Title: President                                                    
Date: 5/ 11/ 2018                                           
Date: 4 / 19/ 2018                                                













